





Exhibit 10.1




AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is made as of
this 25th day of June, 2013 between Glenn D. Bolduc (“Executive”) and Implant
Sciences Corporation (the “Company”), a Massachusetts corporation.



1.

Term of Employment. The Company hereby agrees to employ Executive, and Executive
hereby accepts employment with the Company, upon the terms set forth in this
Agreement, for the period commencing as of the date of this Agreement and ending
on June 30, 2016, unless sooner terminated in accordance with the provisions of
Section 5 or extended as hereinafter provided (such period, as it may be
extended or terminated, is the “Agreement Term”). Beginning on July 1, 2016,
this Agreement shall continue until either party provides the other with written
notice of termination, such notice (except as otherwise provided in this
Agreement) to take effect no less than ninety days after such notice.



2.

Title; Capacity. The Company will employ Executive, and Executive agrees to work
for the Company, as its President and Chief Executive Officer to perform the
duties and responsibilities inherent in such position and such other duties and
responsibilities as the Company shall from time to time assign to Executive.
Executive shall report to the Company’s Board of Directors (the “Board”) and
shall be subject to the supervision of, and shall have such authority as is
delegated by the Board, which authority shall be sufficient to perform
Executive’s duties hereunder. Executive shall devote Executive’s full business
time and reasonable best efforts in the performance of the foregoing services;
provided, however, that Executive may accept other board memberships or service
with other charitable organizations that are not in conflict with Executive’s
primary responsibilities and obligations to the Company.



3.

Compensation and Benefits.



3.1

Salary. The Company shall pay Executive a base salary of $15,384.62 every two
weeks (i.e., at an annualized rate of $400,000 per year), payable in accordance
with the Company’s customary payroll practices (the “Base Salary”). The Base
Salary thereafter shall be subject to annual review and adjustment, as
determined by the Board in its sole discretion, effective as of the first day of
each fiscal year of the Company during the Agreement Term, provided, however,
that the Base Salary may not be decreased without the Executive’s consent unless
the compensation payable to all executives of the Company is similarly reduced.



3.2

Annual Incentives.



(a)

For the fiscal year ending June 30, 2013, Executive will be eligible to receive
a cash bonus in an amount up to $200,000, such bonus to be determined by the
Board in its sole discretion; provided, however, that no bonus shall be due or
payable unless the





--------------------------------------------------------------------------------

Company achieves the revenue and adjusted earnings before interest, taxes,
depreciation and amortization (“EBITDA”) targets set forth in the Company’s
fiscal 2013 operating budget as approved by the Board on June 19, 2012.



(b)

For the fiscal year ending June 30, 2014 and subsequent fiscal years, Executive
will be eligible to receive an annual cash bonus in an amount up to 50% of his
annualized Base Salary in effect as of the last day of such fiscal year, each
such bonus to be determined by the Board in its sole discretion based on the
Company and the Executive each achieving certain objectives to be established by
the Board in its sole discretion for the respective fiscal year; provided,
however, that no bonus shall be due or payable with respect to any such fiscal
year unless the Company achieves such revenue and adjusted EBITDA targets as may
be established by the Board in its sole discretion for such fiscal year. The
Board will use its reasonable efforts to establish such personal objectives and
revenue and adjusted EBITDA targets for any fiscal year no later than 60 days
following the beginning of such fiscal year. The bonus for any fiscal year, if
payable, shall be calculated and paid within 30 days after the completion of the
audit of the Company’s financial statements for such fiscal year.



3.3

Long-Term Incentives. The Executive will be eligible to receive such other
long-term and/or incentive compensation as the Board may, in its sole
discretion, award from time to time.



3.4

Fringe Benefits. Executive shall be entitled to participate in all bonus and
benefit programs that the Company establishes and makes available to its
executive employees, if any, to the extent that Executive’s position, tenure,
salary, age, health and other qualifications make Executive eligible to
participate, including, but not limited to, health care plans, short and long
term disabilities plans, life insurance plans, retirement plans, and all other
benefit plans from time to time in effect. Executive shall be entitled to take
four weeks of fully paid vacation in accordance with Company policy. Executive
shall be entitled to a monthly car allowance equal to $1,500.00 per month. The
Company will reimburse Executive for the reasonable costs of one annual medical
physical examination conducted at the Lahey Clinic, if and to the extent that
such costs are not paid or reimbursed under the Company’s health care plans.



3.5

Reimbursement of Certain Expenses. Executive shall be reimbursed for such
reasonable and necessary business expenses incurred by Executive, in accordance
with the Company’s reimbursement policy as it may be amended from time to time,
while Executive is employed by the Company, which are directly related to the
furtherance of the Company's business. The Executive must submit any request for
reimbursement no later than 90 days following the date that such business
expense is incurred and business expenses must be substantiated by appropriate
receipts and documentation. The Company may request additional documentation or
a further explanation to substantiate any business expense submitted for
reimbursement, and retains the discretion to approve or deny a request for
reimbursement. If a business expense reimbursement is not exempt from Section
409A of the Internal Revenue Code of 1986, as amended, and the Treasury
regulations and other applicable guidance issued by the Treasury Department
and/or the Internal Revenue Service thereunder (collectively, the “Code”), any
reimbursement in one calendar year shall not affect the amount that may be
reimbursed in any other calendar year and a reimbursement (or right thereto) may
not be exchanged or liquidated for another benefit or payment. Any business
expense reimbursements subject to





{

2







--------------------------------------------------------------------------------

Section 409A of the Code shall be made no later than the end of the calendar
year following the calendar year in which such business expense is incurred by
the Executive.



3.6

Indemnification. The Company shall indemnify Executive to the fullest extent
permitted under applicable law, the Company’s Articles of Organization and the
Company’s By-laws, each as they may be amended from time to time; provided,
however, that the Company's Articles of Organization and By-laws shall not be
amended after the date of this Agreement to adversely affect Executive’s
indemnification rights in effect as of the date of this Agreement. Executive
shall be insured under the Company’s Directors’ & Officers’ liability policy in
the same manner as other senior executives of the Company for as long as
Executive is an officer or director of the Company and as long as the Company
maintains such policy in force. Such indemnity and insurance shall survive the
termination of Executive’s employment by the Company.



3.7

Certain Legal Fees. The Company shall be responsible for reasonable legal fees
in connection with the negotiation, preparation or amendment of this Agreement.



4.

Termination of Employment Period. The Employment Period shall terminate upon the
occurrence of any of the following:



4.1

Termination of the Agreement Term. At the expiration of the Agreement Term, but
only if appropriate notice is given pursuant to Section 1.



4.2

Termination for Cause. At the election of the Company, for “Cause,” upon written
notice by the Company to Executive. For the purposes of this Agreement, “Cause”
for termination shall be deemed to exist upon the occurrence of any of the
following:



(a)

Executive’s conviction or entry of nolo contendere to any felony or a crime
involving moral turpitude, fraud or embezzlement of Company property; or



(b)

Executive’s dishonesty, gross negligence or gross misconduct that is materially
injurious to the Company or material breach of his duties under this Agreement,
which has not been cured by Executive within 10 days (or longer period as is
reasonably required to cure such breach, negligence or misconduct) after he
shall have received written notice from the Company stating with reasonable
specificity the nature of such breach; or



(c)

Executive’s illegal use or abuse of drugs, alcohol, or other related substances
that is materially injurious to the Company.




4.3

Voluntary Termination by the Company. At the election of the Company, without
Cause, upon 30 days prior written notice by the Company to the Executive;
provided, however, that, in lieu of such notice, the Company at its option may
elect to relieve the Executive of his duties immediately and continue to pay the
Executive his regular compensation and benefits during such 30-day period.

 

4.4

Death or Disability. As used in this Agreement, the determination of
“disability” shall occur when Executive, due to a physical or mental disability,
for a period of 90





{

3







--------------------------------------------------------------------------------

days in the aggregate whether or not consecutive, during any 360-day period, is
unable to perform the services contemplated under this Agreement. A
determination of disability shall be made by a physician satisfactory to both
Executive and the Company; provided, however, that if Executive and the Company
do not agree on a physician, Executive and the Company shall each select a
physician and these two together shall select a third physician, whose
determination as to disability shall be binding on all parties. Notwithstanding
the foregoing, (i) Executive shall be deemed to have a “disability” if Executive
receives any benefits under any long-term disability insurance policy, whether
such policy is carried by the Company or by Executive; and (ii) if and only to
the extent that Executive’s disability is a trigger for the payment of deferred
compensation, as defined in Section 409A of the Code, “disability” shall have
the meaning set forth in Section 409A(a)(2)(C) of the Code.



4.5

Termination for Good Reason. Subject to the notice and cure periods set forth in
Section 5.5, at the election of Executive for “Good Reason” upon written notice
by the Executive to the Company. For the purposes of this Agreement, “Good
Reason” for termination shall be deemed to exist upon the occurrence of any of
the following, without Executive’s written consent:



(a)

a “material diminution” (as such term is used in Section 409A of the Code) of
the duties assigned to Executive;



(b)

a material reduction in Base Salary or other benefits (other than a reduction or
change in benefits generally applicable to all executive employees of the
Company); or



(c)

relocation of Executive to an office more than 50 miles outside the Company’s
current location in the greater Boston area.

Notwithstanding the occurrence of any of the events enumerated in this Section
4.5, no event or condition shall be deemed to constitute Good Reason unless (i)
Executive reports the event or condition which the Executive believes to be Good
Reason to the Board, in writing, within 45 days of such event or condition
occurring and (ii) within 30 days after the Executive provides such written
notice of Good Reason, the Company has failed to fully correct such Good Reason
and to make the Executive whole for any such losses.



4.6

Voluntary Termination by Executive. At the election of Executive, without Good
Reason, upon not less than 30 days prior written notice by him to the Company.



5.

Effect of Termination.



5.1

Termination for Cause, at the Election of Executive, at Death or Disability, or
Upon Expiration of the Agreement Term. In the event that Executive’s employment
is terminated for Cause, the Company shall have no further obligations under
this Agreement other than to pay to Executive Base Salary and accrued vacation
through the last day of Executive’s actual employment by the Company. In the
event that Executive’s employment is terminated upon Executive’s death or
disability, at the election of Executive, or upon the expiration of the
Agreement Term, the Company shall have no further obligations under this
Agreement other than (i) to pay to Executive Base Salary and accrued vacation
through the last





{

4







--------------------------------------------------------------------------------

day of Executive’s actual employment by the Company and (ii) to pay to
Executive, in a single lump sum, a pro rata portion of any bonus (to the extent
earned prior to such termination) for the year in which termination occurs;
provided, however, that the Company shall determine, in its sole discretion,
when such payment will be made during such period.



5.2

Voluntary Termination by the Company, or for Good Reason. In the event that
Executive’s employment is terminated by the Company without Cause, or by
Executive’s resignation for Good Reason, then, in addition to the benefits
provided by Section 5.4, but subject to the conditions set forth in Section 5.5,
beginning immediately after the date of such termination, the Company shall
continue to pay to Executive the annual Base Salary then in effect for 18 months
on a regular payroll basis, and each such payment shall constitute a separate
payment for the purposes of Section 409A of the Code. In addition if Executive’s
resignation is for Good Reason, then all stock options and shares of restricted
stock then held by Executive shall be accelerated and become fully vested and
exercisable as of the date of such resignation.



5.3

Voluntary Termination by the Company Following a Change of Control. In the event
that (x) a “Change of Control” (as such term is defined in the Company’s Change
of Control Plan, as adopted by the Board on September 7, 2012 and as the same
may be amended from time to time) occurs and (y) within 12 months thereafter,
Executive’s employment is terminated by the Company without Cause, or by
Executive’s resignation for Good Reason, (i) then, in addition to the benefits
provided by Section 5.4, but subject to the conditions set forth in Section 5.5,
beginning immediately after the date of such termination, the Company shall
continue to pay to Executive the annual Base Salary then in effect for 36 months
on a regular payroll basis, and each such payment shall constitute a separate
payment for the purposes of Section 409A of the Code and (ii) all stock options
and shares of restricted stock then held by Executive shall be accelerated and
become fully vested and exercisable as of the date of Executive’s termination.



5.4

Additional Benefits. In addition to the amounts payable to Executive following a
termination of employment pursuant to Section 5.2 or 5.3, as the case may be,
but subject to the conditions set forth in Section 5.5, the Company shall also
pay Executive in a single lump sum, a pro rata portion of any bonus (to the
extent earned prior to such termination) for the year in which termination
occurs; provided, however, that the Company shall determine, in its sole
discretion, when such payment will be made during such period. In addition, the
Company shall continue Executive’s coverage under and its contributions towards
Executive’s health care, dental, life insurance benefits on the same basis as
immediately prior to the date of termination, except as provided below, for 12
months from the last day of Executive’s employment. Notwithstanding the
foregoing, subject to any overriding laws, the Company shall not be required to
provide any health care, dental, disability or life insurance benefit otherwise
receivable by Executive if Executive is actually covered or becomes covered by
an equivalent benefit (at the same cost to Executive, if any) from another
source. Any such benefit made available to Executive shall be reported to the
Company.



5.5

Conditions to Salary Continuation and Other Benefits. Notwithstanding anything
to the contrary in Sections 5.2, 5.3 or 5.4, no salary continuation benefits
shall be payable under Section 5.2 or 5.3, and the Company shall not be
obligated to make any contributions towards Executive’s health care, dental,
disability or life insurance benefits under





{

5







--------------------------------------------------------------------------------

this 5.4, unless and until (x) Executive executes a release in favor of the
Company substantially in the form annexed hereto as Exhibit A and (y) the period
in which Executive is entitled to revoke such election has expired without any
such revocation; and (ii) and no portion of any bonus shall be due or payable
under Section 5.4 unless (x) Executive shall have executed such release on or
before the end of the 60-day period following termination of Executive’s
employment and (y) the period in which Executive is entitled to revoke such
election has expired without any such revocation. Notwithstanding any other
provision with respect to the timing of payments under Section 5.2, 5.3 or 5.4,
if, at the time of the Executive’s termination, the Executive is deemed to be a
“specified employee” of the Company within the meaning of Section
409A(a)(2)(B)(i) of the Code, then only to the extent necessary to comply with
the requirements of Section 409A of the Code, any payments to which the
Executive may become entitled under Section 5.2, 5.3 or 5.4 which are subject to
Section 409A of the Code (and not otherwise exempt from its application) will be
withheld until the first business day of the seventh month following the date of
termination, at which time the Executive shall be paid an aggregate amount equal
to six months of payments otherwise due to the Executive under the terms of
Section 5.2, 5.3 or 5.4, as applicable. After the first business day of the
seventh month following the date of termination and continuing each month
thereafter, the Executive shall be paid the regular payments otherwise due to
the Executive in accordance with the terms of Section 5.2, 5.3 or 5.4, as
thereafter applicable.



5.6

Key-Man Insurance. In the event that Executive’s employment is terminated by the
Company, for any reason (including Cause) or for no reason, or by Executive’s
voluntary resignation, the Company shall, subject to the approval of the
insurer,  promptly take all steps reasonably necessary to transfer to Executive
ownership of any key-man life insurance policy then owned by the Company
insuring Executive’s life (other than any interest Executive may have in any
group life policy); provided, however, that the Company shall have no obligation
to pay any premium or other amount which may become due with respect to any such
policy after the date of such termination.



5.7

Compliance with Section 409A. The provisions of this Section 5 and the payments
provided hereunder are intended to be exempt from or to comply with the
requirements of Section 409A of the Code, and shall be interpreted and
administered consistent with such intent. To the extent required for compliance
with Section 409A, references in this Agreement to a “termination of employment”
shall mean a “separation of service” as defined by Section 409A.



6.

Nondisclosure and Noncompetition.



6.1

Proprietary Information.



(a)

Executive agrees that all information and know-how, whether or not in writing,
of a private, secret or confidential nature concerning the Company’s business or
financial affairs (collectively, “Proprietary Information”) is and shall be the
exclusive property of the Company. By way of illustration, but not limitation,
Proprietary Information may include inventions, products, processes, methods,
techniques, formulas, designs, drawings, slogans, tests, logos, ideas,
practices, projects, developments, plans, research data, financial data,
personnel data, computer programs and codes, and customer and supplier lists.
Executive will not disclose any Proprietary Information to others outside the
Company except in the performance of his





{

6







--------------------------------------------------------------------------------

duties or use the same for any unauthorized purposes without written approval by
an officer of the Company, either during or after his employment, unless and
until such Proprietary Information has become public knowledge or generally
known within the industry without fault by Executive, or unless otherwise
required by law.



(b)

Executive agrees that all files, letters, memoranda, reports, records, data,
sketches, drawings, laboratory notebooks, program listings, or other written,
photographic, electronic or other material containing Proprietary Information,
whether created by Executive or others, which shall come into his custody or
possession, shall be and are the exclusive property of the Company to be used by
Executive only in the performance of his duties for the Company.



(c)

Executive agrees that his obligation not to disclose or use information,
know-how and records of the types set forth in paragraphs (a) and (b) above,
also extends to such types of information, know-how, records and tangible
property of subsidiaries and joint ventures of the Company, customers of the
Company or suppliers to the Company or other third parties who may have
disclosed or entrusted the same to the Company or to Executive in the course of
the Company’s business.



6.2

Inventions





(a)

Disclosure. Executive shall disclose promptly to an officer or to attorneys of
the Company in writing any idea, invention, work of authorship, whether
patentable or unpatentable, copyrightable or uncopyrightable, including, but not
limited to, any computer program, software, command structure, code,
documentation, compound, genetic or biological material, formula, manual,
device, improvement, method, process, discovery, concept, algorithm,
development, secret process, machine or contribution (any of the foregoing items
hereinafter referred to as an “Invention”) Executive may conceive, make, develop
or work on, in whole or in part, solely or jointly with others. The disclosure
required by this Section applies (a) to any invention related to the general
line of business engaged in by the Company or to which the Company planned to
enter during the period of Executive’s employment with the Company and for one
year thereafter; (b) with respect to all Inventions whether or not they are
conceived, made, developed or worked on by Executive during Executive’s regular
hours of employment with the Company; (c) whether or not the Invention was made
at the suggestion of the Company; and (d) whether or not the Invention was
reduced to drawings, written description, documentation, models or other
tangible form.



(b)

Assignment of Inventions to Company; Exemption of Certain Inventions. Executive
hereby assigns to the Company without royalty or any other further consideration
Executive’s entire right, title and interest in and to all Inventions which
Executive conceives, makes, develops or works on during employment and for one
year thereafter, except as limited by 6.2(a) above and those Inventions that
Executive develops entirely on Executive’s own time after the date of this
Agreement without using the Company’s equipment, supplies, facilities or trade
secret information unless those Inventions either (a) relate at the time of
conception or reduction to practice of the Invention to the Company’s business,
or actual or demonstrably anticipated research or development of the Company; or
(b) result from any work performed by Executive for the Company.





{

7







--------------------------------------------------------------------------------





(c)

Records. Executive will make and maintain adequate and current written records
of all Inventions. These records shall be and remain the property of the
Company.



(d)

Patents. Executive will assist the Company in obtaining, maintaining and
enforcing patents and other proprietary rights in connection with any Invention
covered by Section 6.2. Executive further agrees that his obligations under this
Section shall continue beyond the termination of his employment with the
Company, but if he is called upon to render such assistance after the
termination of such employment, he shall be entitled to a fair and reasonable
rate of compensation for such assistance. Executive shall, in addition, be
entitled to reimbursement of any expenses incurred at the request of the Company
relating to such assistance.



6.3

Prior Contracts and Inventions; Information Belonging to Third Parties.
Executive represents that there are no contracts to assign Inventions between
any other person or entity and Executive. Executive further represents that (a)
Executive is not obligated under any consulting, employment or other agreement
which would affect the Company’s rights or my duties under this Agreement, (b)
there is no action, investigation, or proceeding pending or threatened, or any
basis therefor known to me involving Executive’s prior employment or any
consultancy or the use of any information or techniques alleged to be
proprietary to any former employer, and (c) the performance of Executive’s
duties as an employee of the Company will not breach, or constitute a default
under any agreement to which Executive is bound, including, without limitation,
any agreement limiting the use or disclosure of proprietary information acquired
in confidence prior to engagement by the Company. Executive will not, in
connection with Executive’s employment by the Company, use or disclose to the
Company any confidential, trade secret or other proprietary information of any
previous employer or other person to which Executive is not lawfully entitled.



6.4

Noncompetition and Nonsolicitation.



(a)

During the Employment Period and for a period of 12 months after the termination
of Executive’s employment with the Company for any reason or for no reason,
Executive will not directly or indirectly, absent the Company’s prior written
approval, render services of a business, professional or commercial nature to
any other person or entity in the area of trace explosives detection, surface
modification services to the medical device and semiconductor industries or such
other services or products provided by the Company at the time employment
terminates in any geographical area where the Company does business at the time
this covenant is in effect, whether such services are for compensation or
otherwise, whether alone or in conjunction with others, as an employee, as a
partner, or as a shareholder (other than as the holder of not more than 1% of
the combined voting power of the outstanding stock of a public company), officer
or director of any corporation or other business entity, or as a trustee,
fiduciary or in any other similar representative capacity.



(b)

During the Employment Period and for a period of 12 months after the termination
of Executive’s employment for any reason or for no reason, Executive will not,
directly or indirectly, recruit, solicit or induce, or attempt to recruit,
solicit or induce any





 

8







--------------------------------------------------------------------------------

employee or employees of the Company to terminate their employment with, or
otherwise cease their relationship with, the Company.



(c)

During the Employment Period and for a period of twelve (12) months after
termination of Executive’s employment for any reason or for no reason, Executive
will not, directly or indirectly, contact, solicit, divert or take away, or
attempt to solicit, contact, divert or take away, the business or patronage of
any of the clients, customers or accounts, or prospective clients, customers or
accounts, of the Company.



6.5

If any restriction set forth in this Section is found by any court of competent
jurisdiction to be unenforceable because it extends for too long a period of
time or over too great a range of activities or in too broad a geographic area,
it shall be interpreted to extend only over the maximum period of time, range of
activities or geographic area as to which it may be enforceable.



6.6

The restrictions contained in this Section are necessary for the protection of
the business and goodwill of the Company and are considered by Executive to be
reasonable for such purpose. Executive agrees that any breach of this Section
will cause the Company substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Company shall have the right to seek specific performance and
injunctive relief. The prevailing party shall be entitled to recover its
reasonable attorneys’ fees in such an action. In addition, the Company’s
obligation to pay Executive the amounts set fourth in Sections 5.2, 5.3 and/or
5.4 shall terminate in the event Executive materially breaches any terms and
conditions in Section 6. If the Company breaches its obligation to pay Executive
the amounts due hereunder, Executive’s obligations in this Section 6 shall
terminate.



7.

Entire Agreement. This Agreement amends and restates, it its entirety, the
Employment Agreement dated as of February 6, 2009 between the Company and the
Executive. This Agreement constitutes the entire agreement between the parties
and supersedes all prior agreements and understandings, whether written or oral
relating to the subject matter of this Agreement, including without limitation
the employment agreement dated as of July 31, 2008 between the Company and the
Executive.



8.

Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and Executive.



9.

Governing Law; Waiver of Jury Trial. This Agreement shall be construed,
interpreted and enforced in accordance with the laws of the Commonwealth of
Massachusetts without regard to principles of conflicts of laws thereunder. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT.



10.

Notices. Any notice or other communication required or permitted by this
Agreement to be given to a party shall be in writing and shall be deemed given
if delivered personally or by commercial messenger or courier service, or mailed
by U.S. registered or





 

9







--------------------------------------------------------------------------------

certified mail (return receipt requested), or sent via facsimile (with receipt
of confirmation of complete transmission) to the party at the party’s last known
address or facsimile number or at such other address or facsimile number as the
party may have previously specified by like notice. If by mail, delivery shall
be deemed effective three business days after mailing in accordance with this
Section.



11.

Successors and Assigns.



11.1

Assumption by Successors. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company to assume in writing
prior to such succession and to agree to perform its obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Successions by
virtue of the sale of stock shall be governed by operation of law.



11.2

 Successor Benefits. This Agreement shall be binding upon and inure to the
benefit of both parties and their respective successors and assigns, including
any corporation into which the Company may be merged or which may succeed to its
assets or business, provided, however, that the obligations of Executive are
personal and shall not be assigned by him.



12.

Miscellaneous.



12.1

No Waiver. No delay or omission by the Company in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by the Company on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.



12.2

Severability. In case any provision of this Agreement shall be invalid, illegal
or otherwise unenforceable, the validity, legality and enforceability of the
remaining provisions shall in no way be affected or impaired thereby.



12.3

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

12.4 Withholding. All payments made by the Company under this Agreement shall be
net of any tax or other amounts required to be withheld by the Company pursuant
to applicable law.




[SIGNATURE PAGE TO FOLLOW]








 

10







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year set forth above.




By: /s/ Glenn D. Bolduc

Glenn D. Bolduc




Date executed: June 25, 2013







IMPLANT SCIENCES CORPORATION







By: /s/ Michael C. Turmelle

Michael C. Turmelle
Chairman, Compensation Committee

of the Board of Directors




Date executed: June 25, 2013





 

11







--------------------------------------------------------------------------------

Exhibit A




1.

Your Release of Claims. By signing this Agreement, you hereby agree and
acknowledge that, for good and valuable consideration, you are waiving your
right to assert any and all forms of legal claims against the Company1/ of any
kind whatsoever, whether known or unknown, arising from the beginning of time
through the date you execute this Agreement (the “Execution Date”). Except as
set forth below, your waiver and release herein is intended to bar any form of
legal claim, complaint or any other form of action (jointly referred to as
“Claims”) against the Company seeking any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages, or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys fees and any other
costs) against the Company, for any alleged action, inaction or circumstance
existing or arising through the Execution Date.




Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claim arising from or related to your
prior employment relationship with the Company or the termination thereof,
including, without limitation:




**

Claims under any state or federal discrimination, fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the Execution Date) prohibiting discrimination or
harassment based upon any protected status including, without limitation, race,
national origin, age, gender, marital status, disability, veteran status or
sexual orientation. Without limitation, specifically included in this paragraph
are any Claims arising under the Age Discrimination in Employment Act, Title VII
of the Civil Rights Act of 1964, the Civil Rights Act of 1991, the Equal Pay
Act, the Americans With Disabilities Act and any similar Federal and state
statute.




**

Claims under any other state or federal employment related statute, regulation
or executive order (as they may have been amended through the Execution Date)
relating to wages, hours or any other terms and conditions of employment.




**

Claims under any state or federal common law theory including, without
limitation, wrongful discharge, breach of express or implied contract,
promissory estoppel, unjust enrichment, breach of a covenant of good faith and
fair dealing, violation of public policy, defamation, interference with
contractual relations, intentional or negligent infliction of emotional
distress, invasion of privacy, misrepresentation, deceit, fraud or negligence.




**

Any other Claim arising under state or federal law.

1/

 For purposes of this Agreement, the Company includes the Company and any of its
divisions, affiliates (which means all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company),
subsidiaries and all other related entities, and its and their directors,
officers, employees, trustees, agents, successors and assigns.





 

12







--------------------------------------------------------------------------------




You acknowledge and agree that, but for providing this waiver and release, you
would not be receiving the economic benefits being provided to you under the
terms of this Agreement. You further acknowledge that this release does not
waive any claims you cannot by law waive and does not release any claims that
arise after its execution.




It is the Company’s desire and intent to make certain that you fully understand
the provisions and effects of this Agreement. To that end, you have been advised
and given the opportunity to consult with legal counsel for the purpose of
reviewing the terms of this Agreement. Also, because you are over the age of 40,
the Age Discrimination in Employment Act (“ADEA”), which prohibits
discrimination on the basis of age, allows you at least 21 days to consider the
terms of this Agreement. ADEA also allows you to rescind your assent to this
Agreement if, within seven days after you sign this Agreement, you deliver by
hand or send by mail (certified, return receipt and postmarked within such
seven-day period) a notice of rescission to the Company. The eighth day
following your signing of this Agreement is the Effective Date.




Also, consistent with the provisions of Federal law, nothing in this release
shall be deemed to prohibit you from challenging the validity of this release
under the discrimination laws (the “Federal Discrimination Laws”) or from filing
a charge or complaint of employment-related discrimination with the Equal
Employment Opportunity Commission (“EEOC”) or any state fair employment
practices agency, or from participating in any investigation or proceeding
conducted by the EEOC or any state fair employment practices agency. Further,
nothing in this release or Agreement shall be deemed to limit the Company’s
right to seek immediate dismissal of such charge or complaint on the basis that
your signing of this Agreement constitutes a full release of any individual
rights under the Federal Discrimination Laws, or to seek restitution to the
extent permitted by law of the economic benefits provided to you under this
Agreement in the event that you successfully challenge the validity of this
release and prevail in any claim under the Federal Discrimination Laws.







By:__________________________


Employee


Date signed: _____________





ENDNOTES











 

13





